Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raichman Yossef (US 2016/271347) hereafter Raichman.
Regarding claim 1, Raichman discloses a n aerosol generation system 20 for generation of an aerosol from an aerosol forming precursor (i.e. plant material in capsule 42 (see para [0113])), the system comprising: an electrically operated heating system (electrically operated system in the form of electrode 48) to heat said precursor to generate the aerosol (para [0115]); a flow path (air flow arrows 72) for transmission of flow, including the aerosol, to a user, the heating system arranged in fluid communication with the flow path (se fig. 2A), showing the arrangement of the electrode 48 together with capsule 42; in combination with fig. 3A, which is showing an air flow arrow 72); and electrical circuitry (control circuit 52) configured to: measure a property of the electrical energy through the heating system over a time period, wherein the property of the electrical energy is any one of current, electric potential, or power;  determine a quantitative feature of a fluctuation of said measured property of the electrical energy during the time period, as the control circuitry detects a rate of and /or volume of air flow through the vaporizer by detecting an indication of an amount of energy (power) that is required to maintain the temperature of the capsule (and plat material there in the capsule); select, based on the quantitative feature of the fluctuation, one from a plurality of different stored relationships between the measured property of the electrical energy and a property of the flow; and determine the property of the flow based on said selected relationship (as mentioned in the para [0126], “for some applications, a health care professional may input instructions into the control circuit that control the heating rate that is applied for a given amount of the air flow through the capsule”. Thus, the control circuit of Raichman detects the airflow rate through the vaporizer by means of the amount of the electrical energy required to maintained the desired temperature of the capsule, wherein the heat rate is adapted to detected air flow according to the instruction previously stored in the control circuitry. 
Regarding claim 3, Raichman wherein the property related to the flow is an amount of one or more components of the aerosol in the flow path.
Regarding claim 4, Raichman quantitative feature of the fluctuation is based on one of more of an: amplitude, area or period of an oscillation of a property of said electrical energy or a time derivative thereof; an initiation time of a user inhale through the flow path; a duration of a user inhale through the flow path; and a duration of an application of electrical energy to the heating system.
Regarding claim 5, Raichman discloses said stored relationships comprise an output value as the property of the flow related to one or more input values, each comprising at least one of the one or more determined characteristics or another characteristic of the flow, since it is stored in the control circuitry.
Regarding claim 6, Raichman discloses, the electrical circuitry is configured to determine if said one or more input values can be obtained based on said measured property of the electrical energy through the heating system, and to select said relationship based on the one or more input values obtained, as this phenomena is performed by the control circuitry and has all data to control the values.
Regarding claim 7, Raichman discloses, a first relationship of the plurality of different stored relationships comprises as input a first set of one or more input values and a second relationship of the plurality of different stored relationships comprises a different second set of one or more input values, the circuity being configured to determine the property of the flow based on the first relationship if the first set of input values are obtainable, or else based on the second relationship if the second set of input values are obtainable as all input information have been evaluated and performed different control procedure by the control circuit . 
Regarding claim 8, Raichman discloses, the second set of input values form a subset of the first set of input values (as various information has been stored in control circuitry).
Regarding claim 9, Raichman discloses, the first set of one or more input values includes amplitude or period or area of an oscillation of a property of said electrical energy or a time derivative thereof, and the second set of one or more input values does not include an amplitude of an oscillation of a property of said electrical energy or a time derivative thereof (as various information has been stored in control circuitry).
Regarding claim 10, Raichman discloses, the first and second sets of input values include a duration of a user inhale through the flow path and/or a duration of an application of electrical energy to the heating system (as various information have been stored in control circuitry).
Regarding claim 11, Raichman discloses, the output value is determined from an output value determined from a prior user inhale (as various information have been stored in control circuitry).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Raichman.
Regarding claims 12-15, Raichman discloses all the structural limitations as discussed in claims 1, 3-11 except for the method steps recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow the steps of method claims 12-15 in order to properly use and control the airflow and containing aerosol material to inhale for different users an aerosol generation system for generation of an aerosol from an aerosol-forming precursor, the aerosol generation system. It is to be noted the control circuitry is capable store and programable the instruction and implement as claimed in claims 13-15.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/         Primary Examiner, Art Unit 2831